DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Response to Amendment
Applicant's arguments received on 10/06/2021 in which claims 1 and 3 are amended. Claim 1 is independent claim. Claim 2, 4 and 5 have been cancelled, and Claims 1, 3, and 6-9 have been examined and are pending in this application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NEGLEY (US 2008/0179620 A1, hereinafter ‘Negley’).
Regarding independent claim 1, Negley’s Fig. 4 and 5A-5B discloses a light-emitting device, comprising: 
at least one first semiconductor layer (an n-type semiconductor layer 204, [0241]) of a first conductivity type (N-type, [0241]); 
a plurality of active layers (one or more quantum well layers 206, [0241]) laminated on the at least one first semiconductor layer (204), wherein the plurality of active layers are arranged in a plurality of pairs (206 left and 206 right), wherein each of the plurality of pairs comprises a first active layer (top or bottom) and second active layer (top or bottom) that is separated from the first active layer (one or more quantum well layers 206 on left) by a first distance (vertical direction) along a first axis (parallel with first distance) in a plan view (top view of Fig. 5A-5B), and wherein each of the plurality of pairs is separated from at least one adjacent one of the plurality of pairs by a second distance (horizontal direction between of one or more quantum well layers 206 on left and right) along a second axis (parallel with first distance) in the plan view (top view of Fig. 5A-5B), wherein the second axis is perpendicular to the first axis, and wherein the first distance is greater than the second distance (see Fig. 4); 
a plurality of second semiconductor layers (a p-type semiconductor layer 208, [0241]) of a second conductivity type (P-type), the plurality of second semiconductor layers being laminated on the plurality of active layers (206); 
one or more first electrodes (114, [0245]), wherein each of the one or more first electrodes extends along the second axis (extended horizontal, [0245]), so as to connect to the at least one first semiconductor layer (204) of two or more pairs of the 
a plurality of second electrodes (116, [0245]) connected to the plurality of second semiconductor layer (208).
Regarding claim 3, Negley’s Fig. 4 and 5A-5B discloses the light-emitting device according to claim 1, wherein 
each of the one or more first electrodes (114) has a linear form (see Fig. 5A-5B, Note: see applicant’s specification paragraph 0032), and each of the plurality of second electrodes comprises a first portion (any portion of 114 extend from left to right) extending parallel to the second axis, and a second portion (any portion of 114 extend from bottom to top) extending from the first portion, parallel to the first axis, toward the at least one first electrode (see Fig. 5A-5B).
Regarding claim 6, Negley’s Fig. 4 and 5A-5B discloses the light-emitting device according to claim 3, wherein 
the plurality of second electrodes (115) are electrically independent (electrical separated each other, see Fig. 5A-5B) of each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over by NEGLEY (US 2008/0179620 A1, hereinafter ‘Negley’), in view of Panotopoulos (US 2008/0074872 A1, hereinafter ‘Panotopoulo’).
Regarding claim 7, Negley’s Fig. 4 and 5A-5B discloses the light-emitting device according to claim 1, but does not expressly disclose 
a light receiving and emitting device module, comprising: the light-emitting device and at least one light-receiving device.
Panotopoulos’s Fig. 1 discloses a light receiving (LED lighting unit 20 already includes a light source and light receiver, [0034]) and emitting device module ([0027]), comprising: the light-emitting device (light emitting section, [0034]) and at least one light-receiving device (i.e., LED lighting unit 20 already includes a light source and light receiver, namely the light generating section and the portion of the light analyzer that measures the ambient light, respectively. Hence, LED lighting unit 20 can transmit and receive data by generating and receiving pulsed light signals. Since the light source and light receiver are already present, [0034]).
It would have been obvious to motivated for an ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Panotopoulos to teachings of Negley such as applied the a light receiving and emitting device module (Panotopoulos Fig. 1) of Panotopoulos to the LED structure (Negley Fig. 4 and 5A-5B) of Negley. One of ordinary skill in the art would have been motivated to make this modification in order to provide LED lighting unit 20 can transmit and receive data by generating and receiving pulsed light signals. Since the light source and light receiver 
Regarding claim 8, Negley in view of Panotopoulos disclose a light receiving and emitting device module according to claim 7, wherein
an optical sensor ([0033], Panotopoulos), comprising: a light receiving (31, [0033]) and emitting device ([0027]) and a mount located so as to face a light-emitting section (of the light receiving and emitting device module ([0034], Fig. 1, Panotopoulos).
Regarding claim 9, Negley in view of Panotopoulos disclose the optical sensor according to claim 8, wherein 
the mount comprises a conveyer (24, Fig. 2, [0015], Panotopoulos), a conveyance surface (surface of 24, see Fig. 2) of the conveyer faces the light-emitting section (portion or region of 23, [0015]) of the light receiving and emitting device module ([0034]), and the light receiving and emitting module is disposed so that a conveyance direction (horizontal direction, Fig. 2) of the conveyer (24) and a second direction (vertical direction, Fig. 4) perpendicular to a first direction intersect each other (see Fig. 4, Panotopoulos).
Response to Argument
Applicant’s arguments with respect to claims 1, 3 and 6-9 have been considered but are moot because a new reference (Negley figures. 4 and 5A-5B) combination with prior art of record have been applied to remedy any argued deficiencies.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH PARKER/           Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                             

/LONG H LE/
Examiner, Art Unit 2815